Citation Nr: 1009711	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's previously denied claims of 
entitlement to service connection for residuals of a stroke, 
poor circulation, blindness of the left eye, a heart 
disability to include angina, and a lung disorder.

2.  Entitlement to service connection for a right leg and 
ankle disorder, to include residuals of a right leg and ankle 
injury.

3.  Entitlement to service connection for residuals of a 
chest injury.

4.  Entitlement to service connection for residuals of a jaw 
injury.

5.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder prior to July 3, 
2008.

6.  Entitlement to an initial disability rating in excess of 
70 percent for posttraumatic stress disorder from July 3, 
2008.
7.  Entitlement to an increased (compensable) disability 
rating for plantar fasciitis of the right foot.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and C.A.R., a friend


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in December 2001 and September 2003 of the Department 
of Veterans Affairs ("VA") Regional Office ("RO") in 
Atlanta, Georgia.  In the December 2001 rating decision, the 
RO denied several service connection claims; denied a request 
for an increased rating for the appellant's service-connected 
right foot plantar fasciitis; and found that new and material 
evidence had not been presented to reopen the appellant's 
previously denied claims of entitlement to service connection 
for residuals of a stroke, poor circulation, blindness of the 
left eye, a heart disability to include angina, and a lung 
disorder. See December 2001 rating decision.  In the 
September 2003 rating decision, the RO granted service 
connection for posttraumatic stress disorder ("PTSD") and 
assigned a 50 percent disability rating effective August 25, 
2003. September 2003 rating decision.  The appellant, who had 
active service from May 1963 to April 1965 and from August 
1966 to August 1985, appealed the denial of his December 2001 
claims and the September 2003 assignment of a 50 percent 
disability rating to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.  

The Board observes for the record that during the pendency of 
this appeal, the appellant relocated, and his appeal is now 
under the jurisdiction of the Louisville, Kentucky RO.  

In February 2005, the Board remanded the case to afford the 
appellant a BVA hearing.  Thereafter, the appellant testified 
via videoconference before the undersigned Veterans Law Judge 
in September 2005.  Subsequently, the Board remanded the case 
once again for further development in June 2007.  After the 
requested development had been completed, the RO increased 
the appellant's PTSD disability rating from 50 percent to 70 
percent, effective July 3, 2008. See September 2008 
Supplemental Statement of the Case; October 2008 rating 
decision.  The case was then returned to the Board for 
further review.

In February 2009, appellant's counsel submitted additional 
argument in support of the appellant's claims, with two (2) 
medical treatise articles. See February 2009 letter, with 
attachments.  In light of appellant counsel's argument and 
evidence contained in an August 2008 VA examination report 
located in the claims file, the Board recharacterizes (for 
reasons discussed in more detail below) the appellant's claim 
of entitlement to service connection for residuals of a right 
leg and ankle injury as a claim of entitlement to service 
connection for a right leg and ankle disorder, to include 
residuals of a right leg and ankle injury.  

Additionally, after reviewing all of the evidence of record, 
the Board finds that new and material evidence has been 
presented to reopen the appellant's previously denied claims 
of entitlement to service connection for a heart disability 
and residuals of a stroke.  As it appears the appellant's 
previously denied claims of entitlement to poor circulation, 
blindness of the left eye and a lung disorder are secondary 
to or intertwined with the appellant's heart disability 
claim, those issues are reopened as well.  However, since the 
RO has not had the opportunity to appropriately assist the 
appellant in the development of his reopened service 
connection claims and/or readjudicate those claims, the Board 
finds that these claims must be REMANDED to the Department of 
Veterans Affairs Regional Office.  In addition, the Board 
finds (for reasons discussed in more detail below) that the 
appellant's claim of entitlement to service connection for a 
right leg and ankle disorder is also intertwined with the 
appellant's heart disability claim.  As such, this claim will 
be addressed in the REMAND portion of the decision below as 
well.  

Prior to proceeding with its analysis of the appellant's 
appeal, the Board observes for the record that the claims 
file contains a VA examination report dated in September 1998 
in which a VA medical examiner diagnosed the appellant with 
"right hallus valgus and right foot pain secondary to 
plantar fasciitis status post surgery, right foot." 
September 1998 VA examination report, p. 2.  While the 
appellant is presently service-connected for right foot 
plantar fasciitis, he has not been service-connected for 
right foot hallus valgus. See October 2008 rating decision; 
February 2009 letter, p. 5.  In light of the September 1998 
VA examiner's diagnosis, the Board REFERS this matter to the 
RO for appropriate action.   


FINDINGS OF FACT

1.  In unappealed rating decisions dated in October 1985, 
February 1996 and April 1997, the RO denied service 
connection for a chest condition, a lung condition, heart 
disease with residuals of a stroke, a heart condition, a 
circulatory condition and a visual disability of the left 
eye.   

2.  Evidence received since the respective October 1985, 
February 1996 and April 1997 rating decisions bears directly 
and substantially upon the specific matters under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to decide fairly the merits of the appellant's 
previously denied service connection claims. 

3.  The record on appeal does not reflect that the appellant 
has a current diagnosis of a medical disorder associated with 
a chest injury. 

4.  The record on appeal does not reflect that the appellant 
has a current diagnosis of a medical disorder associated with 
a jaw injury. 

5.  Prior to July 3, 2008, the appellant's posttraumatic 
stress disorder was manifested by depression; anger; serious 
social isolation; feelings of irritability; difficulties in 
concentration; hypervigilance; sleep disturbances; 
exaggerated startle response; difficulties in adapting to 
stressful circumstances; moderate impairment of the ability 
to establish and maintain effective relationships; and 
serious impairment of the ability to maintain employment.

6.  Since July 8, 2008, the appellant's posttraumatic stress 
disorder has continued to be manifested by depression; anger; 
moderate social isolation; feelings of irritability; 
difficulties in concentration; hypervigilance; sleep 
disturbances; exaggerated startle response; difficulties in 
adapting to stressful circumstances; moderate impairment of 
the ability to establish and maintain effective 
relationships; and serious impairment of the ability to 
maintain employment.

7.  The appellant's service-connected plantar fasciitis of 
the right foot is not productive of any ascertainable 
functional impairment. 


CONCLUSIONS OF LAW

1.  Rating decisions dated in October 1985, February 1996 and 
April 1997 that denied entitlement, respectively, to service 
connection for a chest condition, a lung condition, heart 
disease with residuals of a stroke, a heart condition, a 
circulatory condition and a visual disability of the left eye 
are final decisions. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.  The evidence received subsequent to the respective 
October 1985, February 1996 and April 1997 rating decisions 
is new and material; and therefore the claims of entitlement 
to service connection for residuals of a stroke, poor 
circulation, 
blindness of the left eye, a heart disability to include 
angina, and a lung disorder are reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2009).

3.  The preponderance of the evidence is against finding that 
residuals of a chest injury were incurred in, or aggravated 
by, active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

4.  The preponderance of the evidence is against finding that 
residuals of a jaw injury were incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

5.  Resolving doubt in the appellant's favor, the criteria 
for an initial disability rating of 70 percent for 
posttraumatic stress disorder prior to July 3, 2008 have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2009).

6.  From July 3, 2008, the criteria for an initial disability 
rating in excess of 70 percent for posttraumatic stress 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 
4.130, Diagnostic Code 9411 (2009).

7.  The schedular criteria for a 10 percent disability rating 
for plantar fasciitis of the right foot have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, 
Diagnostic Codes 5276, 5284 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence claims

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for certain 
chronic diseases, such as cardiovascular disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Lastly, 
service connection may be granted on a direct basis for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In order to establish service connection on a direct 
basis, a claimant must generally submit: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this appeal, the appellant seeks to reopen several service 
connection claims that had been denied by the RO in the past.  
Specifically, the appellant seeks service connection for (1) 
residuals of a stroke, (2) poor circulation, (3) blindness of 
the left eye, (4) a heart disability to include angina and 
(5) a lung disorder.

A review of the record on appeal reveals that the appellant 
was denied service connection for a chest condition (i.e., 
lung condition), heart disease with residuals of a stroke, a 
heart condition, a circulatory condition and a visual 
disability of the left eye in rating decisions dated, 
respectively, in October 1985, February 1996 and April 1997. 
See October 1985, February 1996 and April 1997 rating 
decisions.       
At the time the above-referenced rating decisions were 
issued, the RO denied the appellant's claims on the basis 
that no chronic organic lung condition, diagnosed heart 
condition, diagnosed circulatory condition or eye condition 
was shown in the appellant's service treatment records or 
within one year of separation from service. Id.  The 
appellant was provided notice of the above-referenced rating 
decisions, but did not appeal.  Therefore, the October 1985, 
February 1996 and April 1997 rating decisions became final. 
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

In June 1998, the appellant essentially requested that his 
previously denied service connection claims be reopened when 
he submitted a VA application for compensation in which he 
requested service connection for a stroke, poor circulation, 
angina attacks, lung problems and blindness of the left eye. 
See June 1998 application for compensation.  These claims 
were denied by the RO in the December 2001 rating decision on 
appeal on the basis that the new evidence submitted by the 
appellant to reopen his claims essentially duplicated 
evidence that had previously been considered by the RO.  As 
such, the RO found the evidence to be cumulative or 
redundant. December 2001 rating decision, p. 3.  Since that 
time, additional evidence in support of reopening the 
appellant's claims has been associated with the claims file.  
This evidence consists of (in pertinent part) statements from 
the appellant; the appellant's September 2005 BVA hearing 
testimony; post-service VA medical records; post-service 
private medical records; records from the Social Security 
Administration; lay statements from veterans who served with 
the appellant and the appellant's spouse; an August 2008 VA 
examination report; internet article information regarding 
the appellant's service unit; and two medical publications 
submitted by the appellant's attorney pertaining to 
asymptomatic carotid bruits. See February 2009 letter, with 
attachments.       

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims had 
been made which applies prospectively to all claims submitted 
on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
appellant filed his claim to reopen in June 1998, the prior 
version of the law is applicable in this case. 

Under the version of 38 C.F.R. § 3.156(a) applicable prior to 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In the present case, the RO essentially denied the 
appellant's request to reopen his previously denied claims on 
the basis that the new evidence duplicated evidence which was 
previously considered by the RO and/or it failed to show that 
the conditions claimed by the appellant were incurred in, 
aggravated by or related to his military service. See 
December 2001 rating decision; June 2005 Statement of the 
Case; September 2008 Supplemental Statement of the Case.

However, turning solely to the medical literature recently 
submitted by appellant's counsel, the Board observes that 
this literature is not only "new" in that it was not of 
record when the RO's October 1985, February 1996 and April 
1997 rating decisions were rendered, but also that it is 
"material" in that it bears directly and substantially upon 
the issue of whether the appellant experienced symptomatology 
in service (i.e., carotid bruits) that may be related to his 
post-service development of a heart disorder. See service 
treatment records dated in May 1983, July 1983 and August 
1984; February 2009 letter, with attachments.  As such, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the appellant's 
previously denied heart disorder claims (i.e., the 
appellant's previously denied claims of entitlement to 
service connection for a heart disability and residuals of a 
stroke).  To the extent that the appellant's previously 
denied claims of entitlement to service connection for poor 
circulation, blindness of the left eye and a lung disorder 
are either related to or secondary to the appellant's heart 
disorder claims, the Board finds that those claims are 
intertwined and should also be reopened. 38 U.S.C.A. § 5108. 
 

However, since the RO has not had the opportunity to assist 
the appellant in the development of the above-referenced 
claims or adjudicate those claims on the merits in light of 
all evidence of record, they must be remanded to the RO. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); McClendon v. 
Nicholson¸ 20 Vet. App. 79 (2006)(Medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the 
veteran's condition "may be associated" with service). 



B.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the appellant's claims of entitlement to 
service connection for residuals of a chest and jaw injury, 
and requests for increased ratings for his service-connected 
PTSD and postoperative plantar fasciitis of the right foot, 
the Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  

Specifically, the Board observes that letters sent to the 
appellant dated in September 2003, July 2007 and June 2008, 
respectively, fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These letters, sent prior 
to and subsequent to the adjudication of the appellant's 
various claims, essentially notified the appellant that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims; informed the appellant that 
additional information or evidence was needed to support his 
claims; and asked the appellant to send the information to 
VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini 
II]; Vazquez-Florez v. Peake, 22 Vet. App. 37 (2008).  
Although the July 2007 and June 2008 letters were not sent 
prior to the initial adjudication of the appellant's claims, 
the Board finds that the belated notice was not prejudicial 
to the appellant since he was provided adequate notice, his 
claims were readjudicated, and the appellant was provided a 
Supplemental Statement of the Case in September 2008. 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) was revised during the pendency of this 
appeal.  These revisions became effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
case at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In regards to the appellant's increased rating PTSD claims, 
the Board observes for the record that the U.S. Court of 
Appeals for Veterans Claims (the "Court") held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated." Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the appellant's 
service connection PTSD claim was granted and a disability 
rating and effective date were assigned in the September 2003 
rating decision on appeal.  Thus, VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged. See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  Accordingly, the Board concludes 
that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) in regards to 
the appellant's PTSD claim was harmless.   

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided in the merits 
portion of this decision herein, is available and not part of 
the claims file.  The appellant was also afforded several VA 
examinations in connection with his service connection and 
increased ratings claims. See VA examination reports dated in 
September 1998, July 2008 and August 2008; 38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA medical opinions obtained 
in this case are adequate as they are predicated on a review 
of medical records; contain a description of the history of 
the disabilities at issue; document and consider the 
appellant's complaints and symptoms; and include medical 
opinions addressing the medical questions raised in this 
case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA medical examinations and 
opinions pertaining to the issues on appeal has been met. See 
38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See letters dated 
in July 2007, June 2008 and September 2008; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's chest injury and jaw injury 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims is rendered moot; and no further 
notice is needed. Id.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless and proceeds with a merits adjudication of the 
appellant's claims. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


C.  Service connection for residuals of a chest injury and 
jaw injury (issues 3 & 4).

As referenced above, the appellant seeks service connection 
for residuals of injuries to his chest and jaw, claimed as 
secondary to injuries sustained in combat in Vietnam. See 
appellant's statements.  The appellant reports that these 
injuries were incurred when the armored vehicle in which he 
was riding was struck by enemy fire, and he was thrown 
several feet from the vehicle, injuring several parts of his 
body, including the chest, jaw, and right leg and ankle. Id.  
The appellant's service records confirm his participation in 
combat in Vietnam, and his receipt of the Purple Heart Medal. 
See DD Form 214.   

As noted, applicable law provides that service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty or for aggravation of a pre-existing injury 
or disease. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection on a direct basis, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
at 346.  

The Board observes that for injuries alleged to have been 
incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof regarding events that occurred during combat. 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either the 
existence of a current disability or nexus between that 
disability and service, both of which generally require 
competent medical evidence. See generally, Brock v. Brown, 10 
Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

In this case, the Board finds that the appellant's receipt of 
the Purple Heart Medal qualifies him for application of the 
relaxed evidentiary standard of proof pursuant to 38 U.S.C.A. 
§ 1154(b).  However, despite this presumption, the 
dispositive factor in the analysis of these claims is whether 
the appellant suffers a current disability as a result of the 
injuries he experienced in service or symptomatology that can 
be associated with these injuries.  As the medical evidence 
of record fails to show that the appellant experiences such 
disabilities, service connection for residuals of chest and 
jaw injuries must be denied.  

In this regard, the Board initially observes that a review of 
the appellant's post-service VA and private medical records 
fails to reveal any symptomatology or diagnosis that can be 
or has been associated with either a jaw injury or chest 
injury from the appellant's period of service. See VA medical 
records; private medical records.  In addition, the Board 
observes that the appellant was afforded two (2) VA 
examinations in July 2008 and August 2008 in relationship to 
the above referenced claims.  Specifically, the Board 
requested in its June 2007 remand decision that the VA 
examination reports should contain a detailed account of all 
manifestations of injuries to the chest, jaw, and right leg 
and ankle found to be present. See June 2007 BVA decision.  
For any current disabilities of the chest, jaw, or right leg 
and ankle, the examiner was asked to address the likelihood 
that any current disability of the chest, jaw, or right leg 
and ankle was incurred during active military service, to 
include as the result of a combat injury. Id. 

In compliance with the Board's June 2007 directives, the 
appellant underwent a VA dental examination in July 2008 
during which the examiner performed a physical examination 
upon the appellant and completely reviewed his claims file. 
July 2008 VA dental examination.  Thereafter, the examiner 
reported that he could not find any objective medical 
evidence that showed the appellant suffered a jaw injury in 
service that resulted in chronic residuals. Id.  
Specifically, the examiner indicated that physical 
examination of the appellant's jaw revealed no popping or 
clicking of the joints; and that the appellant's jaw x-rays 
revealed that all bony structures were within normal limits. 
Id.  Therefore, even assuming that the appellant injured his 
jaw in service, the examiner could not resolve the medical 
question of whether the appellant experienced current 
residuals of a jaw injury from service without resorting to 
mere speculation as he found no evidence of residuals such as 
jaw pain or loss of teeth due to injury upon physical 
examination. Id., p. 2.   

Subsequently, in relationship to the appellant's chest injury 
claim, the appellant underwent a separate VA examination 
related to fractures and bone disease in August 2008. See 
August 2008 VA examination report.  After reviewing all of 
the evidence contained in the claims file and conducting a 
physical examination, a VA medical doctor (a Diplomat of the 
American Board of Thoracic Surgery) appears to have diagnosed 
the appellant as having coronary artery disease that he found 
unrelated to any chest injury experienced by the appellant 
during service. Id., p. 2.  In this regard, the doctor 
reported that he found no evidence of the appellant 
experiencing any sternal injury, as well as no evidence of 
any rib fractures. Id.  As such, the doctor implicitly opined 
that the appellant did not suffer from any identifiable 
residuals of a chest injury from service. Id.  

As set forth above, one of the three elements necessary for 
service connection is medical evidence of a current 
disability.  The United States Court of Appeals for Veterans 
Claims (the "Court") has held that there can be no valid 
claim without proof of a present disability. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 
Vet. App. 141 (1992).  In the absence of competent medical 
evidence showing that the appellant presently has a medical 
disorder of the chest (other than the disorders discussed in 
the remand portion of this decision below) or jaw that has 
been or can be associated by a medical professional with the 
injuries alleged by the appellant to have occurred during his 
period of service, there is no basis for the granting of 
service connection for the appellant's alleged medical 
conditions.  

In making the above-referenced findings, recognition is given 
to the appellant's statements and testimony and the lay 
statements of record that attest to the appellant's combat 
experiences in service.  However, the pertinent question 
before the Board is not whether the appellant injured his 
chest and jaw in service, as these injuries have essentially 
been assumed in light of the appellant's combat duty.  
Rather, the true issue is whether the appellant experiences 
any medical residuals as a result of the injuries he 
experienced in service that can be service connected.  Simply 
stated, the medical evidence contained in the claims file, to 
include the 2008 VA examination reports, fails to reveal that 
the appellant experiences a chest or jaw disability that can 
be related to the injuries he had in service.  To the extent 
that the appellant and his spouse have asserted that the 
appellant experiences residuals of the above-referenced 
injuries, neither witness has been shown to have the medical 
expertise to diagnose disabilities of the chest and jaw. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [finding, generally, that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claims of entitlement to service 
connection for residuals of a chest injury and a jaw injury.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Claims for increased ratings for service-connected PTSD 
(issues 5&6)

As discussed in the Introduction section above, the RO 
granted service connection for PTSD in the September 2003 
rating decision on appeal.  The RO assigned an initial 
disability rating of 50 percent effective August 25, 2003 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The appellant disagreed with the assigned rating and 
appealed the RO's decision to the Board on the basis that his 
PTSD was more disabling than currently evaluated.  In 
response to the appellant's assertions and after the 
association of additional medical records with the 
appellant's claims file, the appellant was afforded a VA 
examination in July 2008. June 2007 BVA remand decision.  
After reviewing all evidence of record, the RO increased the 
appellant's disability rating to 70 percent effective July 3, 
2008. October 2008 rating decision.  Thus, this case involves 
"staged" disability ratings. Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, as here, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period. See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant has been 
diagnosed with depressive disorder, nos, secondary to his 
service-connected PTSD. July 2008 VA examination report, p. 
14.  Based upon this record, the Board finds it appropriate 
to consider the appellant's overall psychiatric impairment in 
evaluating this claim. See Mittleider v. West, 11 Vet. App. 
181 (1998) (observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and-long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning ("GAF") scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See Carpenter v. Brown, 8 Vet. App. 
240 (1995); see also Richard v. Brown, 9 Vet. App. 266 
(1996).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204 (1994).  

In this case, the appellant has been assigned GAF scores of 
47, 48 and 55. See VA medical records dated in May 2003, July 
2003, October 2007 and November 2007; July 2008 VA 
examination report.  Typically, GAF scores ranging from 60 to 
51 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and occupational functioning (e.g., 
friends, conflicts with peers or co-workers).  Additionally, 
scores ranging from 50 to 41 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep job).    

	1.  An initial rating in excess of 50 percent prior to 
July 3, 2008

The first issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent from 
August 25, 2003 (the effective date of the grant of service 
connection) until July 3, 2008 (the date the assigned 
disability evaluation was increased to 70 percent).  After 
considering all of the evidence of record, the Board finds 
that reasonable doubt should be resolved in the appellant's 
favor in terms of the assignment of an increased rating of 70 
percent during this time frame.  

Specifically, the evidence of record reveals that prior to 
July 2008, the appellant reported experiencing sleep 
difficulties that included insomnia, nightmares and intrusive 
thoughts, flashbacks, difficulties in concentration, 
hypervigilance and exaggerated startle response as a result 
of his memories of Vietnam. See March 2003 VA medical 
records.  The evidence also reveals that the appellant 
reported experiencing feelings of depression, increased 
irritability, isolation and suicidal thoughts without intent. 
Id.  Mental status examination had revealed him to be 
cooperative, with poor eye contact and being tearful at 
times.  The appellant's mood was also described as dysphoric, 
with a blunted affect and decreased speech.  Insight and 
judgment were reported as fair. Id. The appellant's desire to 
isolate himself also appears to have affected the appellant's 
ability to adapt to stressful circumstances and impaired his 
ability to establish and maintain effective relationships 
outside his immediate family.  Specifically, the evidence 
indicates that the appellant has experienced anxiety while in 
crowds; had a quick temper when dealing with others; 
experienced irritability and "rage reactions" to things 
like driving in traffic such that he stopped driving; and 
also reportedly had trouble and conflicts with co-employees 
and supervisors prior to his retirement in 1995. June 2003 VA 
medical records; see also July 2008 VA examination report, p. 
4-5.  

In light of the above-referenced evidence, the Board finds 
that an increased rating of 70 percent prior to July 2008 is 
warranted in this case.  In making this decision, the Board 
acknowledges that medical evidence contained in the claims 
file dated in October 2007 and November 2007 appears to 
indicate that the appellant's PTSD symptomatology had 
improved to the extent that the appellant was assigned GAF 
scores of 55.  In addition, the Board acknowledges that the 
appellant PTSD symptomatology prior to July 2008 did not meet 
some of the sample rating criteria listed for a 70 percent 
rating in Diagnostic Code 9411.  However, neither of the 
foregoing observations prohibits the assignment of an 
increased rating in this case.  

In regards to the improved PTSD symptomatology noted in the 
appellant's 2007 VA medical records, the Board finds it 
significant that the medical evidence reveals that the 
appellant began participating in PTSD therapy for his 
service-connected disability in 2003 and appears to have 
continued with this therapy to date. See VA medical records 
dated from March 2003 to April 2008; July 2008 VA examination 
report, p. 4.  Additionally, the appellant has been 
prescribed medication for his service-connected PTSD that he 
has been taking. Id.  Despite continued therapy and 
medication management, the appellant was found upon VA 
examination in July 2008 as continuing to experience sleep 
problems, flashbacks, nightmares, night sweats, intrusive 
thoughts and other symptomatology such that the examiner 
diagnosed the appellant with chronic PTSD with an assigned 
GAF score of 48. July 2008 VA examination report, pgs. 7-14.  
Thus, even though it appears that the appellant's PTSD 
symptomatology improved to a certain extent as reflected by 
his change of GAF scores from 2003 to 2007, the Board finds 
the appellant's overall medical picture during this time 
frame to be reflective of serious symptoms as indicated by 
the consistency of the GAF scores of 47 and 48 in March 2003 
and July 2008. See Hayes v. Brown, 5 Vet. App. 60 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the Board is 
responsible for assessing the credibility and weight to be 
given to the evidence). 

In addition to the foregoing, the Board acknowledges that the 
record on appeal is devoid of medical evidence indicating 
that the appellant (1) experiences obsessional rituals that 
interfere with routine activities, (2) has exhibited 
intermittently illogical, obscure, or irrelevant speech, (3) 
experiences spatial disorientation or (4) suffers from an 
inability to establish and maintain effective relationships.  
However, the Board finds that an assigned rating of 70 
percent is most consistent with the appellant's overall 
symptomatology, particularly in light of the March 2003 VA 
medical findings and those set forth in the July 2008 VA 
examination report.  As such, the Board resolves doubt in the 
appellant's favor and finds that his PTSD symptomatology from 
August 2003 to July 2008 fulfills the rating criteria for a 
70 percent disability evaluation.  

        2.  An initial rating in excess of 70 percent from 
August 25, 2003

Thus, the Board must next address the question of whether the 
appellant is entitled to a disability rating in excess of 70 
percent from August 25, 2003 (the effective date of the grant 
of service connection) to the present date.  After reviewing 
all evidence of record, with particular attention to the 
appellant's statements, the Board is of the opinion that the 
schedular criteria for a 100 percent disability rating have 
not been met as the appellant's overall symptomatology does 
not illustrate that he experiences total occupational and 
social impairment.  In this regard, the Board observes that 
although the appellant experiences serious occupational and 
moderate social impairment, his July 2008 VA examination 
report reveal him to be alert, oriented and cooperative. July 
2008 VA examination report, pgs. 7-8.  His thought processes 
have been found to be without impairment; and his speech has 
been reported as normal. Id.  The appellant has consistently 
denied experiencing delusions and hallucinations. Id.; see 
also VA medical records.  The evidence also does not reveal 
that the appellant has been found to have psychomotor 
retardation or agitation; nor has he exhibited signs of 
psychosis. Id.  While the appellant indicated in July 2008 
that he experienced suicidal and homicidal thoughts, he 
denied suicidal or homicidal intent at that time. July 2008 
VA examination report, pgs. 7-8.  


Although described as irritable and angry, the appellant has 
not been found to have problems controlling his impulses.  In 
terms of the appellant's family relationships, the Board 
acknowledges that these relationships are more likely than 
not strained by the appellant's PTSD symptomatology; however, 
the Board finds it significant that these relationships 
exist. Id., p. 5.  In addition, the appellant has been found 
not to have any cognitive defects or perceptual disturbances; 
nor is there any indication in the medical evidence of record 
that the appellant has the type of memory loss for which a 
100 percent schedular evaluation would be warranted. July 
2008 VA examination report; VA medical records.  While the 
appellant's PTSD symptoms have been reported as causing 
serious occupational and moderate social impairment (July 
2008 VA examination report, p. 15), the VA examiner who 
evaluated the appellant in July 2008 specifically indicated 
that the appellant was not found to have total incapacity in 
occupational and social functioning due to PTSD symptoms, and 
was not unemployable due to symptoms of PTSD. Id.     	
Therefore, after reviewing the totality of the evidence 
referenced above, the Board finds that although the 
appellant's PTSD results in impairment in social and 
occupational functioning, this impairment does not currently 
rise to the level of total occupational and social 
impairment.  The Board finds that the appellant's GAF scores 
of record support this conclusion.  As such, the Board 
concludes that a 100 percent schedular evaluation is not 
warranted in this case at this time.  Nonetheless, should the 
appellant's disability picture change in the future, the 
appellant may submit additional evidence which may qualify 
him for the assignment of a higher schedular rating. See 38 
C.F.R. § 4.1.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the appellant's service-
connected PTSD does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see 
also Thun v. Peake, 22 Vet. App. 111 (2008).



E.  Claim for a compensable rating for right foot plantar 
fasciitis (issue 7)

Lastly, the record in this case reveals that the appellant is 
service-connected for right foot plantar fasciitis, which has 
been assigned a noncompensable disability rating. See October 
1985 rating decision.  In this appeal, the appellant seeks an 
increased disability rating on the basis that his current 
noncompensable evaluation does not accurately reflect the 
severity of symptomatology associated with his right foot 
disability. 

As discussed above, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the schedule for rating disabilities.  The appellant has 
been service-connected for right foot plantar fasciitis, 
pursuant to Diagnostic Code 5284 (the diagnostic criteria 
applicable to disabilities related to foot injuries) rather 
than Diagnostic Code 5276 (the diagnostic criteria applicable 
to disabilities related to acquired flatfoot). See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5284.  
 
The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of an 
appellant's case and provide an explanation for the 
conclusion. See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5276 provides a 10 percent rating for 
unilateral or bilateral pes planus that is moderate in 
severity and manifested by symptomatology such as weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achilles, pain on manipulation and use of the feet.  
A 20 percent rating is assigned for unilateral pes planus 
manifested by severe symptoms such as objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Lastly, Diagnostic Code 
5276 provides for a 30 percent disability rating for 
unilateral symptoms that are considered to be pronounced, 
such as marked pronation, extreme tenderness of the plantar 
surface of the foot, marked inward displacement and severe 
spasm of the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances. See 38 C.F.R. § 4.41a, 
Diagnostic Code 5276.   

Under Diagnostic Code 5284, a 10 percent evaluation is in 
order for symptomatology reflective of a moderate foot 
injury; a 20 percent evaluation is warranted for a 
moderately-severe foot injury; and a 30 percent evaluation 
for a severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

In this case, the evidence of record dated during the 
relevant appeal period illustrates a lack of objective 
indications reflective of either moderate acquired flatfoot 
or a moderate foot injury.  The Board is cognizant of the 
treatment afforded the appellant with respect to his right 
foot disability during his period of service, including two 
surgeries. See October 1985 rating decision; 38 C.F.R. § 4.1; 
see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the evidence of record in this case reveals that 
during the time frame since the appellant submitted his 
request for an increased rating (i.e., June 1998), the 
appellant has not experienced symptomatology associated with 
his service-connected right foot disorder that warrants the 
assignment of a compensable evaluation.  See also 38 U.S.C.A. 
§ 4.71a, Diagnostic Codes 5277, 5279 (2009).

Specifically, post-service VA and private medical records 
reveal that the appellant had three cerebrovascular accidents 
between 1995 and 1996. See post-service medical records; 
September 1998 VA examination report, p. 1.  As a result of 
his strokes, the appellant lost all feeling in his right foot 
other than the feeling of numbness. September 1998 VA 
examination report, p. 2.  While the appellant reported 
experiencing a history of pain of the right foot prior to his 
first stroke in 1995, and was ultimately diagnosed in 
September 1998 with right foot hallus valgus and right foot 
pain secondary to plantar fasciitis status-post right foot 
surgery, such pain reportedly occurred prior to the 
appellant's cerebrovascular accident and prior to his 
submission of an increased ratings claim. Id.  Since 
apparently 1996 (after the appellant's third cerebrovascular 
accident), the appellant's right foot impairment has been 
found to be the result of his strokes in comparison to his 
service-connected plantar fasciitis.  Based upon this 
evidence, the Board finds that the RO was correct in 
continuing to assign a noncompensable evaluation.  As the 
appellant does not appear to experience additional functional 
loss as a result of his service-connected right foot disorder 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds that consideration of the assignment of an increased 
evaluation under this criteria is also not warranted. 
 
In closing, the Board has also considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations as required by the holding of the Court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), in 
relationship to the appellant's right foot disorder claim.  
However, the Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1).  In this 
case, there has been no assertion or showing by the appellant 
that his service-connected right foot disability has resulted 
in interference with his employability or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
see also Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

1.  New and material evidence has been received to reopen the 
appellant's previously denied claims of entitlement to 
service connection for residuals of a stroke, poor 
circulation, blindness of the left eye, a heart disability to 
include angina, and a lung disorder; and to this extent only, 
the appeal is granted. 

2.  Service connection for residuals of a chest injury is 
denied.

3.  Service connection for residuals of a jaw injury is 
denied.

4.  An initial disability rating of 70 percent for 
posttraumatic stress disorder is granted prior to July 3, 
2008, subject to the laws and regulations governing the 
payment of monetary benefits.

5.  An initial disability rating in excess of 70 percent for 
posttraumatic stress disorder is denied.  

6.  An increased (compensable) disability rating for plantar 
fasciitis of the right foot is denied.


REMAND

A preliminary review of the record with respect to the 
appellant's reopened claims of entitlement to service 
connection for residuals of a stroke, poor circulation, 
blindness of the left eye, a heart disability and a lung 
disorder disclose a need for further development prior to 
final appellate review.  To the extent that the appellant's 
claim of entitlement to service connection for a right leg 
and ankle disorder is intertwined with the appellant's heart 
disability claim, this issue is also remanded to the RO for 
further consideration. See February 2009 letter from 
appellant's attorney, p. 4.   

In regards to the appellant's claims of entitlement to 
service connection for a heart disability and residuals of a 
stroke, the Board observes for the record that the appellant 
was never afforded a VA medical examination in connection 
with his original claims. See rating decisions dated in 
October 1985, February 1996 and April 1997.  In addition, the 
Board observes that unless new and material evidence is 
submitted to reopen previously denied service connection 
claims, the duty to assist an appellant pursuant to the VCAA 
does not include a VA examination. 38 C.F.R. 
§ 3.159(c)(4)(iii).  

In light of the fact that the Board has found that new and 
material evidence has been submitted to reopen the 
appellant's previously denied heart disability and stroke 
claims (as well as those claims that are intertwined), and 
the evidence of record reveals that the appellant experienced 
heart symptomatology in service that may be related to his 
post-service heart condition, the Board finds that the 
appellant should be afforded a VA examination for the purpose 
of addressing the medical issues in this case.  Additionally, 
the Board finds that the RO, consistent with the principles 
set forth in Bernard v. Brown, supra, must be provided an 
opportunity to conduct a de novo review of the reopened 
claims, based on the evidence in its entirety.  As such, 
those claims are hereby REMANDED to the RO for review. 

In addition to the foregoing, the Board notes that in the 
February 2009 attorney's statement referenced above, 
appellant's counsel asserted a claim of entitlement to 
compensation based on unemployability due to service-
connected disabilities ("TDIU"). See February 2009  letter 
from appellant's attorney, p. 5  The appellant's attorney 
asserted that the record demonstrates that the appellant's 
service-connected disabilities render him unemployable, which 
requires VA to consider his entitlement to a TDIU on this 
basis.  In this regard, the Board notes that in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court essentially stated that a 
request for total disability rating, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability as part of a 
claim for increased compensation. Id., at 453-54.  As such, 
the issue is properly before the Board and should be 
adjudicated by the RO on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to all of the appellant's service 
connection claims, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO should specifically afford the 
appellant and his attorney the 
opportunity to submit additional argument 
and evidence and to request a hearing on 
the claim for a total disability rating 
for compensation based on individual 
unemployability.  

2.  The RO should afford the appellant 
a VA examination for the purposes of 
obtaining a medical opinion as to 
whether it is at least as likely as not 
that the appellant has a diagnosed 
heart disability, lung disorder, 
residuals of a stroke, poor 
circulation, blindness of the left eye 
and/or a right leg and ankle disorder 
that is etiologically related to the 
appellant's military service (direct 
service connection), or that is 
causally due to or aggravated by 
another disability of service origin 
(secondary service connection) based 
upon a review of all evidence of 
record, to include (but not limited to) 
the appellant's service records, post-
service records and statements 
contained in the claims file.  As such, 
the  appellant's claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
discuss the rationale for any opinion 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, the examiner should 
explain why this is not possible.  

3.  After considering all of the 
evidence of record, the RO should 
review on the merits the appellant's 
service connection claims and claim for 
a total disability rating for 
compensation based on individual 
unemployability ("TDIU").  If the 
benefits sought are not granted, the 
appellant and his attorney should be 
furnished a Supplemental Statement of 
the Case ("SSOC") that includes a 
citation to 38 C.F.R. §§ 3.340, 3.341, 
and 4.16 and a discussion of how those 
regulations affect VA's decision with 
regard to a TDIU.  The RO should allow 
appropriate time for the appellant or 
his attorney to respond to the SSOC and 
then return the matter to the Board for 
further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


